Citation Nr: 1708231	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-01 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an annual VA clothing allowance.


(The issues of whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of clear and unmistakable error (CUE) for failing to grant service connection for facial scars; entitlement to an effective date earlier than August 10, 1995, for the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery; entitlement to an initial compensable rating for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, between August 10, 1995, and December 1, 2003; entitlement to an initial rating in excess of 10 percent for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, as of December 2, 2003; entitlement to a rating in excess of 80 percent for bilateral hearing loss; entitlement to an effective date earlier than October 25, 1991, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of CUE; entitlement to an effective date earlier than June 8, 1994, for the assignment of an 80 percent rating for bilateral hearing loss, to include on the basis of CUE; entitlement to an effective date earlier than November 20, 2007, for the grant of service connection for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies; whether there was CUE in the March 2015 and May 2015 rating decisions that granted entitlement to service connection for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies, effective November 20, 2007; entitlement to a rating in excess of 10 percent for tinnitus; entitlement to a rating in excess of 50 percent for bilateral pes planus; entitlement to an initial rating in excess of 30 percent for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies; whether a July 18, 2013, Board decision to dismiss a claim for entitlement to an effective date prior to June 8, 1994, for the grant of a 50 percent rating for pes planus contains CUE; and whether a July 18, 2013, Board decision to dismiss a claim for entitlement to an effective date prior to August 10, 1995, for the grant of service connected compensation for tinnitus contains CUE, are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.V.W., Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1959 to September 1969.  He is in receipt of a Purple Heart and a Combat Action Ribbon, both of which denote his participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision that denied the claim.  

At a Board videoconference hearing in April 2013 before one of the undersigned Veterans Law Judges, testimony, but not jurisdiction, over this issue was taken.  A transcript is of record.  The issue was remanded by the Board in June 2013 for the issuance of a statement of the case.  The Veteran thereafter provided testimony at Board videoconference hearings before the other undersigned Veterans Law Judges in April 2015 and August 2015.  Transcripts of those hearings are also of record.  

In November 2016, the Board determined that the Veteran had not shown good cause to justify scheduling another hearing on this issue.  In correspondence received in December 2016, January 2017 and February 2017, the Veteran indicated that he did not wish to have another Board hearing.  The Board deems the Veteran's request for another Board hearing on this claim to be withdrawn.  38 C.F.R. § 20.704 (2016).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran has never asserted that he wears a prosthetic or orthopedic appliance for his service-connected bilateral pes planus that wears or tears on his clothing; and shoes and shoe inserts are items that do not tend to tear and wear clothing. 


CONCLUSION OF LAW

The criteria for establishing entitlement to an annual VA clothing allowance have not been met.  38 U.S.C.A. § 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


A Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or a hospital or examination report from a facility specified in §3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in §3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (a) (2016). 

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date.  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810 (b) (2016).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810 (a)(2) (2016).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810 (a)(3) (2016).

The Veteran seeks entitlement to an annual VA clothing allowance based on his service-connected bilateral pes planus.  He specifically listed orthopedic shoes as the type of appliance on which his application was based.  See VA Form 10-8678 dated August 2010.  

The essence of the Veteran's claim is that he believes that he is entitled to an annual clothing allowance in the form of VA providing him with the orthopedic shoes he is required to wear for his service-connected bilateral pes planus; he alternatively asserts that VA should cover the cost of buying them himself, to include compensating him for out of pocket expenses he incurred in buying orthopedic shoes when VA did not.  The Veteran further contends that these shoes should be considered an orthopedic device and outer covering for the feet (just as clothing covers the body) and that they tend to wear out.  See e.g., statements in support of claim dated November 2010 and November 2013; hearing transcripts dated April 2013, April 2015 and August 2015; January 2014 VA Form 9.  

The Veteran has never asserted that he wears a prosthetic or orthopedic appliance for his service-connected bilateral pes planus that wears or tears on his clothing, or even that wears and tears on his shoes; rather, the Veteran asserts that orthopedic shoes he must wear for his service-connected bilateral pes planus wear out quickly and should be considered an orthopedic appliance under the regulations pertaining to clothing allowances.  The Board disagrees, as VA regulations make clear that a clothing allowance is payable when the use of an orthopedic appliance wears and tears on clothing.  Moreover, the Veterans Health Administration (VHA) Handbook specifically lists shoes and shoe inserts as examples of items that do not tend to tear and wear clothing.  See VHA Handbook 1173.15.  

Given the foregoing, the Board finds that entitlement to an annual clothing allowance is not warranted.  As the preponderance of the evidence is against the above claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an annual VA clothing allowance is denied.



_____________________________            ___________________________
           KELLI A. KORDICH                                   MICHAEL MARTIN
            Veterans Law Judge                                       Veterans Law Judge
     Board of Veterans' Appeals                           Board of Veterans' Appeals



	___________________________
A. C. MACKENZIE
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


